Title: From Thomas Jefferson to Bernard Peyton, 30 March 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Mar. 30. 21.
It was not till yesterday that I could get a 3d witness to the inclosed deed. the intenseness of the weather has prevented me from going from home. you will observe it is not recorded. this ceremony is unpleasant, the deed is good without it between the parties & those claiming under them, and against creditors where there are other assets. the subsequent purchaser without notice can alone invalidate it, and I trust I am incapable of the fraud of a second sale.Will you be so good as to send me a good Yankee cheese I prefer them to English, it may be lodged at mr Leitch’s. I must draw on you within a day or two for about 100.D. our mill being now got to work I shall be able to get my flour off.Your’s affectionatelyTh: Jefferson